DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Priority
This application is a continuation of the PCT application PCT/KR2017/008557 filed on 8/8/2017
Response to Amendment
Claims 1, 13 and 14 are amended. Claims 2, 4 and 15-16 are cancelled. Claims 1, 3, 5-14 and 17-22 are presented for examination. 
Response to Arguments
Applicant arguments filed on 12/08/2021 have been reviewed. Applicant arguments are persuasive considering amendments hence the rejection under 35 U.S.C. 103 as being unpatentable over
Rajagopal (US Pub: 20170359393) and further in view of Yan ( US Pub: 20180285641) is withdrawn. However upon further consideration a new ground(s) of rejection is given over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 13-15 and 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393)

Regarding claim 1, Jasinschi teaches a computer-implemented emotion-based call content providing method comprising: dividing atleast one of the video or a voice based on a unit time period to generate a plurality of section units during a call between the user and a counterpart ( dividing the conversation into portion of predetermined length, Para 0083, Fig 2-Fig 4) ; temporarily storing call details with respect to the plurality  of section  units respectively ( within the computer hence temporarily stored, Para 0083) ,  recognizing an emotion by an emotion type and an emotion intensity with respect to each of the section units of the call details (analysis portions to determine the emotions, Para 0083) ; storing at least one of the section units ( conversation along with the emotion state is stored, Para 0096) ; and 
providing the as first content related to the call based on the recognized emotion ( provide the summary, Para 0095-0096) 

Jasinschi  does not explicitly teaches providing the at least one of the section units as first content related to the call based on the recognized emotion, wherein the providing comprises storing, the at least one of the section units, in response to a specific emotion with a highest intensity being recognized from the at least one of the section units

However Yan teaches providing the at least one of the section units as first content related to the call based on the recognized emotion ( the audio segment in a preset time period of the audio information and the semantic information derived from the audio information is selected as the emotional stimulus source information, Para 0074, 0134, 0135;refer to fig 7A-7B the user not only see the times when the user is feeling joyful but the reason ) , wherein the providing comprises storing, the at least one of the section units, in response to a specific emotion with a highest intensity being recognized from the at least one of the section units  (storing emotion correlated to their intensities, Para 0063, 0088, 0091- emotion correlation is preserved (stored), Para 0160)
Jasinschi teaches the base concept of splitting the utterance into section units and providing the emotion tagging analysis on the section unit, Jasinschi differed by the claimed invention on providing one section unit along with the emotion and its intensity Yan in the same field of endeavor teaches the concept and if would have been obvious having the teachings of Jasinschi to further include the concept of Yan before effective filing date to help people record the relevant status of their emotional changes ( Para 0002, Yan) 
Jasinschi modified by Yan does not explicitly teaches storing, as highlight content, the at least one of the section units , based on the emotion
However Rajagopal teaches storing, as highlight content, the at least one of the section units , based on the emotion ( ( Fig 3-5, ( highlighting contextually the part of the segment based on the parameters received from the user, wherein parameter can be intensity  and emotion, Para 0007, 0024, 0031-0032, Claim 1)
Jasinschi modified by Yan teaches the concept of a system which record the section unit and tags the emotion and its intensity along with it, Jasinschi modified by Yan does not have a concept of highlighting a specific portion based on the emotion Rajagopal teaches the concept of highlighting and it would have been obvious having the teachings of Jasinschi and Yan to further include the concept of Rajagopal before effective filing date so a user is able to use the recordings to quickly identify parts of the communication session that are relevant or important with respect to a user's needs ( Para 0003, Rajagopal) 
Regarding claim 3, Jasinschi as above in claim 1, teaches, wherein the recognizing comprises recognizing the emotion about at least one of the user and the counterpart from the call details ( user and person, Para 0083) .  

Regarding claim 5, Jasinschi modified by Rajagopal as above in claim 1, teaches wherein the providing comprises providing the highlight content through an interface screen associated with the call( highlighted template generation, Para 0042, fig 4-6, Rajagopal) 

Regarding claim 6, Jasinschi modified by Yan as above in claim 1, teaches, wherein the providing comprises providing a function of sharing the highlight content with another user ( sharing, Yan) 

Regarding claim 7, Jasinschi modified by Yan as above in claim 1, teaches selecting a representative emotion based on at least one of the emotion type and the emotion intensity of the recognized emotion with respect to each of the section units of the call details, and providing second content corresponding to the representative emotion ( portion with emotional states, Para 0083; Fig 7A-7B, Yan) 

Regarding claim 13, arguments to claim 1, are applicable. In addition Jasinschi teaches a  non-transitory computer-readable storage medium storing a computer program ( Para 0031) 
Regarding claim 14, arguments to claim 1, are applicable. In addition Jasinschi teaches A computer-implemented emotion-based call content providing system comprising: at least one processor configured to execute computer-readable instructions to perform the functions as in claim 1 ( system, Para 0037) 
Regarding claim 21,  Jasinschi  modified by Yan  as above in claim 1, teaches comparing a present emotion type and a first emotion intensity associated with a present section unit, from among the section units, with a previous emotion type and a second emotion intensity associated with a immediately previous section unit, from among the section units; and replacing the stored at least one of the section units with the present section unit when the first emotion intensity is greater than the second emotion intensity (  when a user's emotional type changes form calm to happiness, the emotional expression information and emotional stimulus source information which are obtained at the time when the change occurs are correlated and stored and the emotional intensity with a value of 60% at this time can be stored. If, in one case, the user's emotional type maintains happy in the next 10 minutes and the value of emotional intensity is changing, for example, the value of emotional intensity at the seventh minute changed to 70%, the previously stored information is replaced with the emotional expression information and emotional stimulus source information acquired at the seventh minute; If, in another case, the value of emotional intensity at the seventh minute increased to 95% (i.e. the amplitude of the change is 35% which is larger than a preset amplitude threshold, for example, 30%), the emotional expression information and emotional stimulus source information acquired at the seventh minute are correlated and stored, Para 0091; Para 0063, 0126, Yan) 
Regarding claim 17, arguments analogous to claim 7 are applicable.
Regarding claim 22, arguments analogous to claim 21 are applicable. 



Claims 8-9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393) and further in view of Kim ( KR 10-2007-0099786) 


Regarding claim 8, Jasinschi modified by Yan and Rajagopal as above in claim 7, does not explicitly teaches wherein the providing second content corresponding to the representative emotion comprises: selecting a first emotion corresponding to a highest appearance frequency or a highest emotion intensity as the representative emotion, or summing values of emotion intensities for each emotion type and selecting a second emotion having a largest summed value as the representative emotion
However Kim teaches , wherein the providing second content corresponding to the representative emotion comprises: selecting a first emotion corresponding to a highest appearance frequency or a highest emotion intensity as the representative emotion, or summing values of emotion  intensities for each emotion type and selecting a second emotion having a largest summed value as the representative emotion ( most strongly shows up emotions, Page 6) 
It would have been obvious having the teachings of Jasinschi modified by Yan and  Rajagopal to further include the teachings of Kim before effective filing date so that the typical feeling of the call/event can be determined and presents it in a user friendly manner ( Page 7, Para 001-002, Kim) 

Regarding claim 9, Jasinschi modified by Yan and Rajagopal as above in claim 7, does not explicitly teaches wherein the providing second content corresponding to the representative emotion comprises displaying an icon representing the representative emotion through an interface screen associated with the call
However Kim  teaches  wherein the providing second content corresponding to the representative emotion comprises displaying an icon representing the representative emotion through an interface screen associated with the call ( icon or emoticon, Page 6, Page 7)   
It would have been obvious having the teachings of Jasinschi modified by Yan and  Rajagopal to further include the teachings of Kim before effective filing date so that the typical feeling of the call/event can be determined and presents it in a user friendly manner ( Page 7, Para 001-002, Kim) 

Regarding claim 18, arguments to claim 8, are applicable



Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393) and further in view of Sueyoshi ( US Pub: 20170330160) 


Regarding claim 10,  Jasinschi modified by Yan and Rajagopal  as above in claim 1, does not explicitly teaches  calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart, by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith
However Sueyoshi teaches calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart ( ranking the person based on emotion, Para 0133)  by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith (total emotional value of the target persons, 0131, 0141, 149)  
Jasinschi  has a base concept of calculating emotions in the conversation, Sueyoshi teaches the concept of ranking for each object ( can be a human )  a emotion as their credibility and associate for the purpose of recommendation/advertisement, hence it would have been obvious to include the concept of Sueyoshi into  so that particular item can be recommended to the user based on emotional value [trust] ( Para 0002, 0099, Sueyoshi) 

Regarding claim 11, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart by summing  emotion intensities ( emotion for each object, Para 0068; credibility of each object, Par 0144; 0153)

Regarding claim 12, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart with respect to each emotion type and providing the counterpart list according to the emotion ranking of a specific emotion type selected based on a user request  ( user selects a current credibility (for e.g.DELTA..DELTA..DELTA..DELTA.) which is same as the emotional value and the information related to that credible is displayed in chronological order, Para 0153, Fig 15, Fig 24 and Fig 21)

Regarding claim 19, arguments to claim 10, are applicable
Regarding claim 20, arguments to claim 11, are applicable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110105857 – generally describes the concept of emotion along with the degree of emotion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHA MISHRA/Primary Examiner, Art Unit 2674